Name: Commission Regulation (EC) No 169/2000 of 25 January 2000 amending Regulation (EC) No 280/98 derogating from certain provisions of Council Regulation (EC) No 2597/97 laying down additional rules on the common organisation of the market in milk and milk products as regards drinking milk produced in Finland and Sweden
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural policy;  Europe;  health
 Date Published: nan

 Avis juridique important|32000R0169Commission Regulation (EC) No 169/2000 of 25 January 2000 amending Regulation (EC) No 280/98 derogating from certain provisions of Council Regulation (EC) No 2597/97 laying down additional rules on the common organisation of the market in milk and milk products as regards drinking milk produced in Finland and Sweden Official Journal L 021 , 26/01/2000 P. 0010 - 0010COMMISSION REGULATION (EC) No 169/2000of 25 January 2000amending Regulation (EC) No 280/98 derogating from certain provisions of Council Regulation (EC) No 2597/97 laying down additional rules on the common organisation of the market in milk and milk products as regards drinking milk produced in Finland and SwedenTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Austria, Finland and Sweden, and in particular Article 149(1) thereof,Whereas:(1) Council Regulation (EC) No 2596/97(1), as amended by Regulation (EC) No 2703/1999(2), extends the period during which transitional measures may be adopted to facilitate the changeover from the arrangements applying in Austria, Finland and Sweden at the time of accession to those resulting from the application of the common organisations of markets. With regard to the requirements for the fat content of drinking milk produced in Finland and Sweden, that period was extended from 31 December 1999 to 31 December 2003.(2) It is appropriate to provide for a corresponding extension of the implementing provisions foreseen in Commission Regulation (EC) No 280/98(3).(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk products,HAS ADOPTED THIS REGULATION:Article 1In Article 1 of Regulation (EC) No 280/98, the words "31 December 1999" are replaced by the words "31 December 2003".Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 January 2000.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 351, 23.12.1997, p. 12.(2) OJ L 327, 21.12.1999, p. 11.(3) OJ L 28, 4.2.1998, p. 3.